IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

SHARQAWI ABDU AL~HAAG,
Petitioner,

Civil Action NO. O9-cv-0O745 (RCL)
v.
BARACK OBAl\/IA, et al.,

Respondents.

\_/\/\/\/\./\./\/\J\/\/

 RDER

\/ i\ 0 fv‘.b¢l.
Upon consideration of Respondentz; l\/Iotion to Deem Protected information l~lighlighted

in the Accompanying Proposed Public Amended Factual Return for ISN 1457, and a review of
that proposed public factual return, it is hereby ORDERED that Respondents’ motion is granted.
The information identified by Respondents with green highlighting in the version of the factual
return submitted under seal to the Court is deemed protected, pursuant to paragraphs 10 and 34
of the Protective Order governing this proceeding lt is further ORDERED that Respondents file
on the public record, through the Court’s Electronic Case Filing system, a public version of the
factual return from which the information that was highlighted in green in the proposed public
version submitted to the Court has been redacted.
lt is SO ORDERED.

Dated: "')`[/3-/[ /§  C~  

izovo.-é C. LAix/iisiziz'rii
United States District judge